         Case 1:19-cr-00696-PAE Document 157 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                      19-CR-696 (PAE)
                         -v-
                                                                           ORDER
 ARI TEMAN,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a letter from new counsel for defendant Ari Teman seeking

additional Brady disclosures from the Government relating to trial witness Joseph

Soleiman. The Court directs the Government to respond by Tuesday, November 10, 2020.

       With the appearance of post-conviction defense counsel, based in New York, it appears

that Mr. Teman’s sentencing – which the Court deferred, to accommodate Mr. Teman’s out-of-

state trial counsel – can now proceed as scheduled, on December 1, 2020, at 10:30 a.m. Counsel

should treat that date as firm.


       SO ORDERED.


                                                         
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: November 4, 2020
       New York, New York
